Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-8, 10, 14, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Castagna (US 20200037939 A1; 2/6/2020).
Regarding claim 1, Castagna teaches a wireless patient monitoring system comprising (Abstract; Fig. 1):
a host device configured to pair with one or more wireless physiological sensors to receive physiological data therefrom (Fig. 1; [0008]; [0016]), the host device comprising a near field communication (NFC) transmitter emitting an electromagnetic field ([0083]);
at least one wireless physiological sensor including (Fig. 1):
a sensing element that senses physiological parameter information from a patient (Fig. 1; [0033]-[0034]);
a battery ([0072]);
a field detection circuit configured to detect the electromagnetic field emitted by the NFC transmitter and to generate an activation signal upon detection ([0083]);
a sensor controller (Fig. 7; [0079]; [0099]) configured to:
operate in a sleep state that minimizes battery power consumption by the wireless physiological sensor ([0083]);
receive the activation signal from the field detection circuit when the electromagnetic field emitted by the NFC transmitter is detected ([0083]); and
after receipt of the activation signal, operate in an activated mode that enables full power consumption by the wireless physiological sensor ([0083]).
Regarding claim 3, Castagna teaches wherein the field detection circuit includes an NFC peripheral configured to transmit the activation signal to the sensor controller upon detection of the electromagnetic field emitted by the NFC transmitter (Fig. 5, 506 512, 505; [0079] “analyte sensor system 308 may transition into an operational state in response to a modified signal received using antenna 512, where the modified signal is generated using an input signal received using antenna 506…the modified signal may be a wakeup command signal, or the like, sent via NFC”; [0083]).
Regarding claim 7, Castagna teaches wherein the battery is not rechargeable and the wireless physiological sensor is configured to be disposed after the battery is depleted ([0048]; [0059] “preventing reuse”).
Regarding claim 8, Castagna teaches wherein in the sensor controller is configured such that in the sleep state the sensor controller is inactive except for the field detection circuit ([0079]).
Regarding claim 10, Castagna teaches wherein the sensor controller is further configured such that, only in the activated mode, it processes the physiological parameter information received from the sensing element to generate physiological data ([0079]; [0083]).
Regarding claim 14, Castagna teaches a method of operating a wireless physiological sensor (Abstract; Fig. 1), the method comprising:
operating the wireless physiological sensor in a sleep state that minimizes battery power consumption by the wireless physiological sensor ([0083]);
detecting, with a field detection circuit within the wireless physiological sensor, an electromagnetic field emitted by an NFC transmitter ([0079] “analyte sensor system 308 may transition into an operational state in response to a modified signal received using antenna 512, where the modified signal is generated using an input signal received using antenna 506…the modified signal may be a wakeup command signal, or the like, sent via NFC”; [0083]);
generating an activation signal to a sensor controller in the wireless physiological sensor when the electromagnetic field emitted by the NFC transmitter is detected ([0079] “analyte sensor system 308 may transition into an operational state in response to a modified signal received using antenna 512, where the modified signal is generated using an input signal received using antenna 506…the modified signal may be a wakeup command signal, or the like, sent via NFC”; [0083]); and
only after receipt of the activation signal, operating the sensor controller in an activated mode to enable processing of physiological parameter information received from a sensing element to generate physiological data ([0079] “analyte sensor system 308 may transition into an operational state in response to a modified signal received using antenna 512, where the modified signal is generated using an input signal received using antenna 506…the modified signal may be a wakeup command signal, or the like, sent via NFC”; [0083]).
Regarding claim 18, Castagna teaches only after receipt of the activation signal, processing information from a sensing element on the physiological sensor ([0079]; [0083]).
Regarding claim 20, Castagna teaches wherein in the sleep state the sensor controller is inactive except for the field detection circuit ([0079]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castagna as applied to claims 1, 14 above, in view of Hueber (US 20190068247 A1; 2/28/2019).
Regarding claim 2, Castagna teaches wherein the field detection circuit includes an antenna (Fig. 5; [0079]). 
Castagna does not teach wherein the field detection circuit includes a comparator, wherein the comparator is configured to transmit the activation signal to the sensor controller upon detection by the antenna of the electromagnetic field emitted by the NFC transmitter. However, Hueber teaches in the same field of endeavor (Abstract) herein the field detection circuit includes a comparator (Fig. 3B; [0024]; [0037]), wherein the comparator is configured to transmit the activation signal to the sensor controller upon detection by the antenna of the electromagnetic field emitted by the NFC transmitter ([0037]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Castagna to include this feature as taught by Hueber because this enables having a programmable threshold for wake-up ([0037]).
Regarding claim 15, Castagna does not teach wherein detecting the electromagnetic field emitted by the NFC transmitter is detected includes operating a comparator to generate the activation signal to the sensor controller when the electromagnetic field emitted by the NFC transmitter is detected. However, Hueber teaches in the same field of endeavor (Abstract) wherein detecting the electromagnetic field emitted by the NFC transmitter is detected includes operating a comparator to generate the activation signal to the sensor controller when the electromagnetic field emitted by the NFC transmitter is detected (Fig. 3B; [0024]; [0037]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Castagna to include this feature as taught by Hueber because this enables having a programmable threshold for wake-up ([0037]).

Claim(s) 4-6, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castagna as applied to claims 1, 14 above, in view of Narayan (US 20140273820 A1; 9/18/2014).
Regarding claim 4, Castagna does not teach wherein the sensor controller is further configured to:
start a timer upon receipt of the activation signal.
However, Narayan teaches in the same field of endeavor (Abstract; [0004]) start a timer upon receipt of the activation signal (Fig. 8, 802; [0053]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Castagna to include this feature as taught by Narayan because this enables monitoring for pairing failure ([0053]).
The combination of Castagna and Narayan teaches execute a pairing routine (Castagna [0060] “analyte sensor system 8 may be able to enter a paring state within a relatively short time of implantation…trigger alternative connection profiles to encourage faster connection...”; [0078] “real time clock”; Narayan Fig. 8);
if pairing is not successful within a predetermined time, then return to the sleep state (Castagna [0060]; [0083]; Narayan Fig. 8; it is inherent that if there is no activation, then it stays in default sleep mode).
Regarding claim 5, in the combination of Castagna and Narayan, Castagna teaches wherein the sensor controller is configured such that, once pairing is successful, the wireless physiological sensor is operated in the activated mode until the battery is depleted ([0048]; [0059]; [0072] “battery”; [0083]).
Regarding claim 6, in the combination of Castagna and Narayan, Castagna teaches wherein the wireless physiological sensor further includes a sensor transceiver configured to communicate with a host transceiver on the host device to facilitate pairing, wherein communication between the sensor transceiver and the host transceiver is by a communication protocol other than NFC (Fig. 5; [0079]).
Regarding claim 16, Castagna does not teach starting a timer upon receipt of the activation signal.
However, Narayan teaches in the same field of endeavor (Abstract; [0004]) start a timer upon receipt of the activation signal (Fig. 8, 802; [0053]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Castagna to include this feature as taught by Narayan because this enables monitoring for pairing failure ([0053]).
The combination of Castagna and Narayan teaches executing a pairing routine to pair with a host device (Castagna [0060] “analyte sensor system 8 may be able to enter a paring state within a relatively short time of implantation…trigger alternative connection profiles to encourage faster connection...”; [0078] “real time clock”; Narayan Fig. 8);
if pairing is not successful within a predetermined time, then returning to the sleep state (Castagna [0060]; [0083]; Narayan Fig. 8; it is inherent that if there is no activation, then it stays in default sleep mode).
Regarding claim 17, in the combination of Castagna and Narayan, Castagna teaches once pairing is successful, operating the wireless physiological sensor in the activated mode until the battery is depleted ([0048]; [0059]; [0072] “battery”; [0083]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castagna as applied to claim 7 above, in view of Charpentier (US 20200195305 A1; Filed 11/22/2019).
Regarding claim 9, Castagna does not teach wherein the field detection circuit includes a rising edge detector in the sensor controller to detect the activation signal. However, Charpentier teaches in the same field of endeavor (Abstract; [0001]; [0014]) wherein the field detection circuit includes a rising edge detector in the sensor controller to detect the activation signal ([0003]; [0051]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Castagna to include this feature as taught by Charpentier because this enables better NFC detection ([0002]-[0003]). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castagna and Charpentier as applied to claim 9 above, and further in view of Rogers (US 20150373831 A1; 12/24/2015).
Regarding claim 11, the combination of Castagna and Charpentier does not teach wherein the physiological data includes one of a temperature value, a heart rate value, a respiration rate value, or an SpO2 value. Note that Castagna teaches analyte sensor that includes various analytes ([0053]) with various transduction techniques ([0054]). However, Rogers teaches in the same field of endeavor (Abstract; Fig. 90; [0167] “NFC”) the physiological data includes one of a temperature value ([0065] “skin temperature”), a heart rate value, a respiration rate value, or an SpO2 value. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Castagna and Charpentier to include this feature as taught by Rogers because this enables monitoring of these electrophysiological parameters (Fig. 90; [0065]).

Claim(s) 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castagna as applied to claims 1, 14 above, in view of Rogers (US 20150373831 A1; 12/24/2015).
Regarding claim 12, Castagna teaches wherein the host device is a patient monitor (Fig. 1-2).
Castagna does not teach wireless physiological sensor is at least one of a temperature sensor, an ECG sensor, an SpO2 sensor, or a respiration sensor. Note that Castagna teaches analyte sensor that includes various analytes ([0053]) with various transduction techniques ([0054]). However, Rogers teaches in the same field of endeavor (Abstract; Fig. 90; [0167] “NFC”) wireless physiological sensor is at least one of a temperature sensor ([0065] “skin temperature”), an ECG sensor (Fig. 90; [0065] “electrocardiograms”; [0158]), an SpO2 sensor, or a respiration sensor. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Castagna to include this feature as taught by Rogers because this enables monitoring of these electrophysiological parameters (Fig. 90; [0065]).
Regarding claim 19, Castagna does not teach wherein the physiological data includes one of a temperature value, a heart rate value, a respiration rate value, or an SpO2 value. However, Rogers teaches in the same field of endeavor (Abstract; Fig. 90; [0167] “NFC”) the physiological data includes one of a temperature value ([0065] “skin temperature”), a heart rate value, a respiration rate value, or an SpO2 value. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Castagna and Charpentier to include this feature as taught by Rogers because this enables monitoring of these electrophysiological parameters (Fig. 90; [0065]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Castagna as applied to claim 1 above, in view of Underwood (US 20180168903 A1; 6/21/2018).
Regarding claim 13, Castagna does not teach wherein the host device is an infant care device and the sensor is a wireless temperature sensor configured to attach to a neonate housed in the infant care device, wherein the infant care device further comprises a heater and is configured to control the heater based on a temperature transmitted by the wireless temperature sensor. However, Underwood teaches in the same field of endeavor (Abstract; Fig. 7A; [0060]) wherein the host device is an infant care device (Fig. 1) and the sensor is a wireless temperature sensor ([0049]; [0060]) configured to attach to a neonate housed in the infant care device ([0060]), wherein the infant care device further comprises a heater and is configured to control the heater based on a temperature transmitted by the wireless temperature sensor (Fig. 4; [0039]; [0049]; [0060]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Castagna to include this feature as taught by Underwood because this enables control of a micro-environment within an incubator ([0002]; [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN T KUO/Primary Examiner, Art Unit 3792